DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 - 33 are rejected on the ground of nonstatutory double patenting over claims 1 - 20 of U. S. Patent No. 11,212,747 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 - 33 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,212,747.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 20 of the U.S. Patent No. 11,212,747. Specifically, the claims of U.S. Patent (11,212,747) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 - 33 of the present application is the same elements, same function, and same result as claims 1 - 20 of the U.S. Patent (11,212,747), specially, the independent claims 1, 12, and 23 of the present application is the same invention as the independent claims 1, 10, and 16 of the U.S. Patent (11,212,747).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.

	For example;

Instant Application
U.S Patent 11,212,747       
1. A method comprising:
receiving, by a wireless device:
at least one first parameter indicating a first time offset associated with a first cell; and 
at least one second parameter indicating a second time offset associated with a second cell;
receiving downlink control information (DCI) comprising an indication of the first time offset for reception of at least one downlink transport block via at least one physical downlink shared channel (PDSCH) resource; and
receiving, via the at least one PDSCH resource and based on the first time offset, the at least one downlink transport block.

10. A method comprising: receiving, by a wireless device:
at least one first parameter indicating, for a first cell, a first time offset between a first downlink control channel and a first downlink shared channel; and at least one second parameter indicating, for a second cell, a second time offset between a second downlink control channel and a second downlink shared channel; receiving downlink control information (DCI) comprising an indication, based on the first time offset, associated with at least one physical downlink shared channel (PDSCH) resource for at least one downlink transport block; and based on determining that the at least one PDSCH resource is associated with the first cell, receiving, via the at least one PDSCH resource and based on applying the first time offset to the first cell, the at least one downlink transport block.




The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 10 and 16 of the U.S. Patent (11,212,747) is encompassed the claimed invention of the independent claims 1, 12, and 23 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,212,747).  
Furthermore, the dependent claims 2-10 and 12-19 of the present application are same function and same result as the dependent claims of the U.S. Patent (11,212,747).
For example, claim 2 of the present application are same function and same result as claim 11 of the U.S. Patent (11,212,747).
Claim 3 of the present application are same function and same result as claim 12 of the U.S. Patent (11,212,747).
Claim 4 of the present application are same function and same result as claims 4 and 10 of the U.S. Patent (11,212,747).
Claim 5 of the present application are same function and same result as claim 5 of the U.S. Patent (11,212,747).
Claim 6 of the present application are same function and same result as claim 6 of the U.S. Patent (11,212,747).
Claim 7 of the present application are same function and same result as claim 7 of the U.S. Patent (11,212,747).
Claim 8 of the present application are same function and same result as claim 8 of the U.S. Patent (11,212,747).
Claim 9 of the present application are same function and same result as claim 10 of the U.S. Patent (11,212,747).
Claim 10 of the present application are same function and same result as claims 1 and 4 of the U.S. Patent (11,212,747).
Claim 11 of the present application are same function and same result as claims 4 and 9 of the U.S. Patent (11,212,747).
Claim 12 of the present application are same function and same result as claim 10 of the U.S. Patent (11,212,747).
Claim 13 of the present application are same function and same result as claim 11 of the U.S. Patent (11,212,747).
Claim 14 of the present application are same function and same result as claim 12 of the U.S. Patent (11,212,747).
Claim 15 of the present application are same function and same result as claims 4 and 10 of the U.S. Patent (11,212,747).
Claim 16 of the present application are same function and same result as claim 5 of the U.S. Patent (11,212,747).
Claim 17 of the present application are same function and same result as claim 6 of the U.S. Patent (11,212,747).
Claim 18 of the present application are same function and same result as claim 7 of the U.S. Patent (11,212,747).
Claim 19 of the present application are same function and same result as claim 8 of the U.S. Patent (11,212,747).
Claim 20 of the present application are same function and same result as claim 10 of the U.S. Patent (11,212,747).
Claim 21 of the present application are same function and same result as claims 1 and 4 of the U.S. Patent (11,212,747).
Claim 22 of the present application are same function and same result as claims 4 and 9 of the U.S. Patent (11,212,747).
Claim 23 of the present application are same function and same result as claim 10 of the U.S. Patent (11,212,747).
Claim 24 of the present application are same function and same result as claim 11 of the U.S. Patent (11,212,747).
Claim 25 of the present application are same function and same result as claim 12 of the U.S. Patent (11,212,747).
Claim 26 of the present application are same function and same result as claims 4 and 10 of the U.S. Patent (11,212,747).
Claim 27 of the present application are same function and same result as claim 5 of the U.S. Patent (11,212,747).
Claim 28 of the present application are same function and same result as claim 6 of the U.S. Patent (11,212,747).
Claim 29 of the present application are same function and same result as claim 7 of the U.S. Patent (11,212,747).
Claim 30 of the present application are same function and same result as claim 8 of the U.S. Patent (11,212,747).
Claim 31 of the present application are same function and same result as claim 10 of the U.S. Patent (11,212,747).
Claim 32 of the present application are same function and same result as claims 1 and 4 of the U.S. Patent (11,212,747).
Claim 33 of the present application are same function and same result as claims 4 and 9 of the U.S. Patent (11,212,747).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1-7, 9-18, 20-29, and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ANG et al. (US 2019/0090299).
Regarding claim 1, ANG teaches that receiving, by a wireless device (Fig. 1), at least one first parameter indicating a first time offset (sleep state for low power mode indicating for first power saving (reducing power) mode (first cross-slot scheduling comprising first time offset) associated with for a cell) associated with a first cell (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123, where teaches mobile device for receiving parameter for sleep state, low power mode, indicating for first power saving (reducing power) mode, cross-slot scheduling comprising time offset, for a cell). ANG teaches that at least one second parameter indicating a second time offset (second cross-slot scheduling comprising second time offset) associated with a second cell (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123, where teaches mobile device for receiving parameter for sleep mode, indicating for second power saving (reducing power) mode (second cross-slot scheduling comprising second time offset) associated with a cell). ANG teaches that receiving downlink control information (DCI) comprising an indication of the first time offset for reception of at least one downlink transport block via at least one physical downlink shared channel (PDSCH) resource (Fig. 1, 10, pages 3, paragraphs 39 - pages 4, paragraphs 43, and pages 10, paragraphs 115 - pages 11, paragraphs 123, where teaches receiving downlink control information (DCI) channel, downlink transport block, including an control information, first time offset (first cross-slot scheduling comprising first time offset) associated with for a cell, and based on the DCI message, downlink transport block, that obtaining physical downlink shared channel (PDSCH) resource associated with time offset (cross-slot scheduling techniques)). ANG teaches that receiving, via the at least one PDSCH resource and based on first time offset, at least one downlink transport block (Fig. 9, 10, 12, pages 3, paragraphs 39 - pages 4, paragraphs 43, and pages 10, paragraphs 115 - pages 11, paragraphs 128, where teaches receiving a channel or acquiring downlink transport block based on the DCI message that obtaining and decoding or applying physical downlink shared channel (PDSCH) resource associated with first time offset (cross-slot scheduling) to a cell). 
Regarding claim 2, ANG teaches that receiving second DCI comprising an indication, of the second time offset for reception of at least one second downlink transport block via at least one second PDSCH resource for (Fig. 1, 10, pages 3, paragraphs 39 - pages 4, paragraphs 43, and pages 10, paragraphs 115 - pages 11, paragraphs 123, where teaches receiving downlink control information (DCI) that obtaining physical downlink shared channel (PDSCH) resource, channel (transport block), including an control information, based on the low power saving mode, sleep mode (second power saving mode), enabling with second time offset (cross-slot scheduling) for a cell). ANG teaches that receiving, via the at least one second PDSCH resource associated and based on the second time offset, the at least one second downlink transport block (Fig. 9, 10, 12, pages 3, paragraphs 39 - pages 4, paragraphs 43, and pages 10, paragraphs 115 - pages 11, paragraphs 128, where teaches receiving or acquiring downlink another transport block based on the DCI message that obtaining and decoding or applying physical downlink shared channel (PDSCH) resource associated with second time offset to a cell). 
Regarding claim 3, ANG teaches that the first time offset is associated with a first bandwidth part associated with the first cell (Fig. 1, 10, 12, pages 3, paragraphs 39 - pages 4, paragraphs 43, and pages 10, paragraphs 115 - pages 11, paragraphs 128), and wherein the second time offset is associated with a second bandwidth part associated with the second cell (Fig. 1, 10, 12, pages 3, paragraphs 39 - pages 4, paragraphs 43, and pages 10, paragraphs 115 - pages 11, paragraphs 128). 
Regarding claim 4, ANG teaches that the first time offset is associated with a first power mode (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123, where teaches mobile device for receiving parameter for sleep state, low power mode, indicating for first power saving (reducing power) mode, cross-slot scheduling comprising time offset, for a cell), and the second time offset is associated with second power saving mode (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123, where teaches mobile device for receiving parameter for sleep mode, indicating for second power saving (reducing power) mode (second cross-slot scheduling comprising second time offset) associated with a cell).
Regarding claim 5, ANG teaches that the first power saving mode and the second power saving mode are a same power saving mode (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123). 
Regarding claim 6, ANG teaches that the same power saving mode comprises a micro sleep mode (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123). 
Regarding claim 7, ANG teaches that the indication comprises at least one of: a one-bit indication of the first cross-slot scheduling for the first cell, a cross-slot scheduling configuration, or an offset indicator (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123). 
Regarding claim 9, ANG teaches that the receiving the at least one downlink transport block comprises applying the first time offset to the first cell (pages 16, paragraphs 185 – 188, Fig. 10, 19, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123). 
Regarding claim 10, ANG teaches all the limitation as discussed in claim 1. Furthermore, ANG further teaches that the first time offset is associated with cross-slot scheduling for the first cell (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123, where teaches mobile device for receiving parameter for sleep state, low power mode, indicating for first power saving (reducing power) mode, cross-slot scheduling comprising time offset, for a cell), and the second time offset is associated with cross-slot scheduling for the second cell (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123, where teaches mobile device for receiving parameter for sleep mode, indicating for second power saving (reducing power) mode (second cross-slot scheduling comprising second time offset) associated with a second cell).
Regarding claim 11, ANG teaches all the limitation as discussed in claim 1. Furthermore, ANG further teaches that the at least one first parameter further indicates a first same slot scheduling (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123), the at least one second parameter further indicates a second same slot scheduling (Fig. 1, 10, pages 4, paragraphs 41 – 43, and pages 11, paragraphs 120 – 123).
Regarding claim 12, ANG teaches all the limitation as discussed in claim 1.
Regarding claim 13, ANG teaches all the limitation as discussed in claims 1 and 2.
Regarding claim 14, ANG teaches all the limitation as discussed in claims 1 and 3.
Regarding claim 15, ANG teaches all the limitation as discussed in claims 1 and 4.
Regarding claim 16, ANG teaches all the limitation as discussed in claims 1 and 5.
Regarding claim 17, ANG teaches all the limitation as discussed in claims 1 and 6.
Regarding claim 18, ANG teaches all the limitation as discussed in claims 1 and 7.
Regarding claim 20, ANG teaches all the limitation as discussed in claims 1 and 9.
Regarding claim 21, ANG teaches all the limitation as discussed in claims 1 and 10.
Regarding claim 22, ANG teaches all the limitation as discussed in claims 1 and 11.
Regarding claim 23, ANG teaches all the limitation as discussed in claim 1.
Regarding claim 24, ANG teaches all the limitation as discussed in claims 1 and 2.
Regarding claim 25, ANG teaches all the limitation as discussed in claims 1 and 3.

Regarding claim 26, ANG teaches all the limitation as discussed in claims 1 and 4.
Regarding claim 27, ANG teaches all the limitation as discussed in claims 1 and 5.
Regarding claim 28, ANG teaches all the limitation as discussed in claims 1 and 6.
Regarding claim 29, ANG teaches all the limitation as discussed in claims 1 and 7.
Regarding claim 31, ANG teaches all the limitation as discussed in claims 1 and 9.
Regarding claim 32, ANG teaches all the limitation as discussed in claims 1 and 10.
Regarding claim 33, ANG teaches all the limitation as discussed in claims 1 and 11.

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bagheri et al. (US 2020/0351926) discloses Method and Apparatus for Communicating a Data Communication with an Offset.
Li et al. (US 2019/0327723) discloses Resource Configuration Method and Apparatus.
Yoshimoto et al. (US 2019/0327030) discloses Base Station Apparatus, Terminal Apparatus, and Communication Method Thereof.
Hong et al. (US 10,440,691) discloses Method for Controlling Connection Status of UE and Apparatus Thereof.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
February 26, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649